DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2010-106925 A; previously cited by Applicant) in view of the non-patent literature to NSK, “Hub Unit Bearings” (hereinafter “NSK”; previously cited and applied).
	Yokota discloses a wheel bearing arrangement for a motor vehicle, comprising: a wheel hub 4 and a wheel bearing 5, 83 for the rotatable bearing of the wheel hub at a wheel mount (Fig. 1), wherein the wheel bearing has an outer ring 1 and an inner ring 2, which is rotatable with respect to the outer ring around an axis of rotation and is connected to the wheel hub (Fig. 1), wherein a wheel flange 10 extends from the wheel hub and, as viewed in the axial direction, has a brake disk mount 12, which is open in the direction facing away from the outer ring and, as viewed in the longitudinal section with respect to the axis of rotation, is formed by a recess at 12 of the wheel flange (Fig. 1), and has a support surface (unlabeled, but shown in Fig. 1) for a brake disk (paragraph [0015]), and wherein in the wheel flange on its side facing the outer ring in the axial direction, a seal mount space 31 is formed, which, in the axial direction, has a seal mount width L2, wherein at the wheel hub, a universal joint shaft flange 3 is fastened, which has a flange front-side surface for resting against a wheel hub front-side surface of the wheel hub (Fig. 2), wherein at the seal mount space, there is an adjoining air gap 33, which, as viewed in the longitudinal section, has an air gap width L1 and is present between the wheel flange and the outer ring in the axial direction extending from the seal mount space continuously outward in the radial direction (Fig. 2), wherein by way of the recess, an outer circumferential surface at 12 of the wheel flange forms a brake disk seat (Fig. 1; paragraph [0015]), which, with respect to the axis of rotation, has a brake disk seat diameter (Fig. 1), and wherein the outer circumferential surface is spaced apart from an inner circumferential surface at 38, which delimits the seal mount space outward in the radial direction, by a flange cross section (Figs. 1 and 2), wherein the seal 38, a side surface (at 31 in Fig. 2), and a bottom surface 27, and has an open edge (unlabeled, but shown in Fig. 2) in the direction of the outer ring, in particular of the roller elements (Figs. 1 and 2), wherein the side surface lies in a plane that is perpendicular to the axis of rotation A (Fig. 1), wherein the side surface and the bottom surface, as viewed in the longitudinal section, are connected to each other via a radius (Fig. 2), wherein a seal 7, which is arranged in the seal mount space, has, as viewed in the longitudinal section, a first sealing lip 26, which rests against a side surface (Fig. 2), a second sealing lip 28, which rests against the bottom surface (Fig. 2), and a clamp fastening 23, which rests against the outer ring (Fig. 2), and wherein the wheel bearing is designed as a multi-row roller bearing (Fig. 1).
	Although Yokota, in Fig. 2, clearly shows the seal mount width L2 being greater than the air gap width L1, Yokota fails to expressly disclose the seal mount width being greater than or equal to 2.0 mm and the air gap width being less than or equal to 2.0 mm.
	Yokota, in paragraph [0023], teaches that the first lip portion 26 of its seal 7 is designed such that its axial component (i.e., L3 cos ϴ) is greater than the sum of the air gap width L1 and the seal mount width L2 to ensure that the tip portion 26a of the first lip portion is brought into contact with the side surface at 31 of the seal mount space.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the wheel bearing arrangement of Yokota so that its seal mount width that is greater than or equal to 2.0 mm and an air gap width that is less than or equal to 2.0 mm, based upon the length and angle of the first lip portion to ensure that the first lip portion engages the side surface of the seal mount space for helping prevent the ingress of foreign matter.

	NSK, however, on page 40, expressly discloses an analogous inner ring rotation type wheel bearing hub arrangement for driven wheels in which the cranking width Bi is greater than or equal to 5.0 mm (the table shows values of the cranking width Bi ranging from 13.5 mm to 15.5 mm).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel bearing arrangement of Yokota by forming the cranking width to be greater than or equal to 5.0 mm, such as taught by NSK, to ensure that a brake disk can be properly seated and supported by the support surface of the wheel flange.
	Regarding claim 12, although Yokota further discloses roller elements 5 of the wheel bearing being arranged with their respective center of rotation on a pitch circle with a pitch circle diameter (evident from Fig. 1), wherein at the wheel flange at least one fastening mount is arranged on a wheel bolt circle with a wheel bolt circle diameter such that the ratio of the wheel bolt circle diameter to the pitch circle diameter appears to be greater than or equal to 1.4 (evident from Fig. 1), Yokota fails to expressly disclose this ratio.
	NSK, however, on page 40, expressly discloses an analogous inner ring rotation type wheel bearing hub arrangement for driven wheels in which the ratio of the wheel bolt circle diameter Pb to the pitch circle diameter (first number of the “bearing reference” in the table; e.g., 55 for 55BWKH02A) is disclosed in the table as being greater than or equal to 1.4 for each specific wheel bearing arrangement listed in the table (e.g., Pb = 100mm and a pitch circle diameter = 55mm for Bearing reference 55BWKH02A).
.

5.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of NSK, as applied to claims 10-12 above, and further in view of Hughes (US 2,037,982; previously cited by Applicant).
	Yokota fails to disclose its inner circumferential surface and outer circumferential surface being parallel to each other, wherein the outer circumferential surface is at an angle with respect to the axis of rotation.  
	Hughes, however, teaches a wheel bearing arrangement with an outer circumferential surface (unlabeled angled surface of 74 that engages angled surface of 78 in Fig. 1) of its wheel flange is parallel to an inner circumferential surface (unlabeled angled surface of 74 that is radially outward of the unlabeled outboard seal shown in Fig. 1) that delimits a seal mount space, wherein the outer circumferential surface is at an angle with respect to the axis of rotation (Fig. 1).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel bearing arrangement of Yokota, as modified by NSK, by forming its inner circumferential surface and outer circumferential surface to be parallel to each other and the outer circumferential surface at an angle with respect to the axis of rotation, such as taught by Hughes, as a well-known alternative wheel flange arrangement that would provide predictable results for allowing the seating of brake structure to provide means for slowing or stopping the wheel and the formation of a seal .

Response to Arguments
6.	Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that “Yokota is not concerned with providing a compact wheel bearing” and “one would not be motivated by the teachings of Yokota to arrive at the claimed invention”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As noted above in section 4, it is clear from Yokota that the air gap width L1 and the seal mount width L2 are result-effective variables that can be optimized to arrive at the claimed dimensions based upon the length and angle of the first lip portion to ensure that the first lip portion engages the side surface of the seal mount space for helping prevent the ingress of foreign matter.
In response to Applicant’s arguments that Yokota does not teach or suggest the claimed dimensions, note that the claims are rejected under 35 USC 103.  As mentioned above, it is clear from Yokota that the air gap width L1 and the seal mount width L2 are result-effective variables which can be optimized.  With respect to the newly added limitation in the independent claim directed to the cranking width dimension, NSK expressly teaches this claimed dimension as noted above in section 3.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kip T Kotter/Primary Examiner, Art Unit 3617